Affirmed and Memorandum Opinion filed August 4, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01263-CR
____________
 
RICHARD CAMACHO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1253321
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to the offense of robbery. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on November 10, 2010, to confinement for fifteen
years in the Institutional Division of the Texas Department of Criminal Justice.
 Appellant filed a notice of appeal.
The trial court entered a certification of the defendant’s
right of appeal in which the court certified that this is a plea bargain case, but
matters were raised by written motion filed and rule on before trial, and not
withdrawn or waived, and the defendant has the right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce. 
Do Not Publish — Tex. R. App. P. 47.2(b).